United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-3375
                    ___________________________

                       Devin Alex Phillip Pendleton

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                              Jean Finley, APN

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                           Submitted: June 7, 2013
                            Filed: June 14, 2013
                               [Unpublished]
                               ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Inmate Devin Alex Phillip Pendleton appeals the district court’s1 dismissal of
his 42 U.S.C. § 1983 action following a bench trial.2 Pendleton offers no valid basis
for reversal, and we find none. See Fowler v. LAC Minerals (USA), LLC, 694 F.3d
930, 933 (8th Cir. 2012) (reviewing for clear error fact finding and reviewing de novo
legal conclusions and mixed questions of law and fact); Richardson v. Sugg, 448 F.3d
1046, 1052 (8th Cir. 2006) (due regard must be afforded to trial court’s judgment of
witness credibility). The judgment of the district court is affirmed.
                        ______________________________




      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
       Appellee correctly notes that Pendleton did not order a trial transcript, but a
recording of the bench trial was available for review.

                                         -2-